UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 31, 2015 Issuer Direct Corporation (Exact name of registrant as specified in its charter) Delaware 1-10185 74-2418590 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 500 Perimeter Park, Suite D, Morrisville, North Carolina 27560 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (919) 481-4000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. As previously reported by Issuer Director Corporation (the “Company”) on Current Reports on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on March 11, 2015 and March 23, 2015, Auer Metals & Mineral (“AMM”) has filed two Form 3’s and one Form 4 all of which the Company believed and continues to believe are entirely without merit. On March 24 and March 31, 2015, respectively, AMM filed an additional Form 4 and a separate Form 4/A purporting to own a substantial portion of the Company.The Company believes both of these additional filings to be entirely without merit as well.The Company and its management are continuing to work with SEC to have all of these filings removed from EDGAR and to prevent additional filings by AMM that are without merit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Issuer Direct Corporation Date: March 31, 2015 By: /s/ Brian R. Balbirnie Brian R. Balbirnie Chief Executive Officer
